                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    STEVEN and SHEELAGH ODSATHER, et al.,               CASE NO. C18-0289-JCC
10                           Plaintiffs,                  MINUTE ORDER
11            v.

12    FAY SERVICING, LLC,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the mediator’s notice of case settlement (Dkt. No.
18   45). According to the mediator’s notice, the parties have conducted mediation and the case has
19   settled. (Id.) Within 30 days of the issuance of this order, the parties are ORDERED to file a
20   stipulated dismissal. The Clerk is DIRECTED to close this case for statistical purposes.
21          DATED this 24th day of January 2019.
22                                                          William M. McCool
                                                            Clerk of Court
23

24                                                          s/Tomas Hernandez
                                                            Deputy Clerk
25

26


     MINUTE ORDER
     C18-0289-JCC
     PAGE - 1
